Appeal by the *933defendant from a judgment of the County Court, Westchester County (Cacace, J.), rendered August 4, 2008, convicting him of bail jumping in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). We note that while the defendant’s brief states that the appeal also is from the judgment rendered under S.C.I. No. 08-00271, the notice of appeal is limited to the judgment rendered under S.C.I. No. 08-00272. Dillon, J.P., Miller, Eng, Hall and Sgroi, JJ., concur.